Citation Nr: 1225240	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a bilateral hip condition, claimed as arthritis, bilateral hips.  

4.  Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), atherosclerotic heart disease, and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied service connection for depression, headaches, arthritis of the bilateral hips, and CAD, claimed as multiple heart problems.  

The Board notes that, in the September 2008 rating decision, the RO denied service connection for CAD, claimed as multiple heart problems.  Nevertheless, given the evidence of record (including diagnoses of CAD, atherosclerotic heart disease, and hypertension) the Board has characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for headaches and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided has been accomplished.

2.  There is no persuasive evidence or opinion of a medical relationship, or nexus, between the Veteran's current depression and service.  

3.  There is no competent and persuasive evidence that the Veteran has a current bilateral hip disability, to include arthritis.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A bilateral hip condition, claimed as arthritis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims for service connection for depression and a heart condition were received in June 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.  Thereafter, the claims were reviewed and the September 2008 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the November 2007 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records and VA and private treatment records have been obtained and associated with his claims file.  

The Board notes that the Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of his claimed depression and bilateral hip condition.  However, VA need not conduct an examination with respect to these claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The standards of McLendon are not met in this case because, as will be discussed in greater detail below, there is no competent and credible evidence indicating that the Veteran's current depression may be associated with his service, nor is there evidence of a current bilateral hip condition (or persistent or recurrent symptoms of such condition).  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

The Board has considered that, in a September 1984 claim for nonservice-connected pension, based on a lower back condition, the Veteran reported that he was in receipt of Worker's Compensation and had filed a claim for Supplemental Security Income (SSI).  A May 1984 VA Form 21-527, Income-Net Worth and Employment Statement, reflects that the Veteran was unable to work because of a back injury.  The record reflects that the Veteran is disabled and in receipt of Worker's Compensation benefits based on his back injury.  

While Social Security Administration (SSA) records and Worker's Compensation records have not been associated with the record before the Board, the aforementioned documents indicate that any such records are related to a lower back condition, as opposed to the Veteran's claimed depression or bilateral hip condition.  As such, a remand to obtain these records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Additionally, during VA treatment in August 2007, the Veteran reported that he saw his orthopedist, Dr. M., every three months.  Based on a December 2007 VA Form 21-4142 (Authorization and Consent to Release Information), in which he reported treatment with Dr. M. in July 1979, the RO requested records from this physician, dated in July 1979, in April 2008.  Dr. M. responded that no records for that date were available.  Accordingly, in May 2008, the RO advised the Veteran that it had not received any records from Dr. M. in July 1979, as he had responded that he did not have any records for the dates specified.  The Veteran was asked to provide the correct dates of treatment or to obtain the treatment records himself.  The Veteran responded the following month that he had asked Dr. M. about his records from July 1979, and he had indicated that he did not have any; thus, it was a negative reply.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided an additional release form for treatment records from Dr. M., other than records dated in July 1979; it is not possible for VA to obtain them; hence, no further action in this regard is warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Depression

The Veteran asserts that he has depression which started in service.  In his December 2008 notice of disagreement (NOD), the Veteran claimed that his depression resulted from anger which built up from his time in service.  He stated that he had stress, anger, and pain which could produce depression.  

Service treatment records reflect that, in July 1972, the Veteran complained of a headache which began in the cervical neck.  He also described vomiting, general malaise, and weakness.  The impression was anxiety versus viral gastroenteritis.  On separation examination in August 1973, clinical evaluation of the psychiatric system was normal.  

VA treatment records reflect that a VA physician noted that the Veteran did not seem anxious or depressed on examination in July 2004.  The Veteran underwent depression screens in July 2004 and July 2006, and, on each of these dates, mood disorder screen was negative.  Depression screen was negative in August 2007.  

Private treatment records dated from September 2001 to April 2008 include complaints regarding and treatment for depression.  During private treatment in January 2002, the Veteran described a few days of brief, sharp chest pain unrelated to exertion or food.  He indicated that this pain seemed to come on with bouts of anxiety which he had due to the recent death of his mother and problems with his brother.  An October 2007 private treatment record reflects that the Veteran had recently been having problems with anhedonia and depressed mood.  He added that he felt tired, but had no problems with appetite or sleeping.  He stated that his symptoms started not long after his coronary artery bypass graft (CABG).  [Parenthetically, as will be discussed below, the record reflects that the Veteran underwent CABG in July 2007.]  The Veteran was prescribed Zoloft.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for depression is not warranted.  

The evidence of record demonstrates that the Veteran has a current diagnosis of depression; however, the evidence does not indicate that the Veteran's depression is related to service.  

In this regard, the Board acknowledges the in-service diagnosis of anxiety versus viral gastroenteritis.  Moreover, the Veteran's December 2008 NOD can be read as reporting stress, anger, and pain during service.  The Veteran is competent to report feelings of stress and anger and to describe pain during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Nevertheless, there is simply no persuasive evidence of a nexus between the Veteran's current depression and anxiety, stress, anger, or pain during service.  

The Board recognizes that the Court has held that credible evidence of continuity of symptomatology is one type of evidence that may indicate a current disability is associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  To the extent that the Veteran's June 2007 claim for service connection, in which he indicated that he was requesting service connection for medical conditions which started in service, to include depression, may be interpreted as reporting a continuity of symptomatology of depression since service, the Board finds that such a report is contradicted and outweighed by the contemporaneous evidence of record.  In this regard, VA treatment records reflect that mood disorder screens on depression screens were negative in July 2004 and July 2006, and depression screen was negative in August 2007.  Moreover, a VA physician noted during treatment in July 2004 that the Veteran did not seem anxious or depressed and the Veteran himself reported during private treatment in October 2007 that his problems with anhedonia and depressed mood started not long after his CABG (which occurred in July 2007).  

In light of the negative screenings for depression, the VA physician's finding that the Veteran did not appear anxious or depressed in July 2004, and the Veteran's own description of the onset of symptoms of anhedonia and depressed mood following his CABG, the Board finds that, to the extent that the Veteran is asserting a continuity of symptomatology in his June 2007 claim for service connection, such assertion is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

There is simply no medical evidence or opinion even suggesting a relationship between the Veteran's current depression and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  In short, there is no competent and persuasive evidence to support the claim for service connection.  

Bilateral Hip Condition, Claimed as Arthritis, Bilateral Hips

In his June 2007 claim for service connection, the Veteran asserted that he had right and left hip arthritis which started in service.  In his December 2008 NOD, he claimed that, due to strenuous activity during service, including physical training and marching, arthritis started after service and worsened over time.  

Service treatment records are negative for complaints regarding or treatment for the hips.  On separation examination in August 1973, clinical evaluation of the lower extremities was normal.  

A June 1980 private treatment record reflects that the Veteran underwent EMG testing because his "legs went numb."  He related such numbness to an accident which occurred when lifting 100 pounds at work in June 1979.  Examination revealed perispinous muscle spasm which tended to raise the Veteran's left hip compared to his right.  EMG testing was essentially within normal limits.  The impression was history of acute strain, mechanical back syndrome, subjective evidence of S1 nerve root radiculopathy without objective evidence of the same.  

An August 1984 private orthopedic report reflects that the Veteran had experienced lower back pain since 1979 when he injured his back after lifting 100 pounds at work.  This report indicates that the Veteran underwent lumbar laminectomy in 1982 which made his condition worse, and, at the time of examination, he was experiencing constant lower back pain which radiated towards the left leg.  No diagnosis specific to the hips was rendered.  

An August 2001 private treatment record reflects that the Veteran described injuring his back in 1979, with back surgery in 1982 and continued back problems; however, he denied other joint problems.  

During VA treatment for low back pain in July 2004, the Veteran described weakness in the lower extremities.  Examination revealed decreased range of motion, power, and reflexes in the lower extremities.  The pertinent assessment was history of chronic back pain secondary to disability, no findings specific to the hips were rendered.  

A November 2006 private treatment record reflects that the Veteran presented with proximal medial left thigh pain for about a month.  He denied trauma and pain in the groin or hip.  Examination revealed normal range of motion of the hip with no pain.  The pertinent assessment was thigh muscle strain.  During treatment for chronic back pain the following month, the Veteran reported that his chronic back pain was about the same, and he denied new joint symptoms.  Motor and sensory examination of the lower extremities was normal.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral hip condition, claimed as arthritis, is not warranted.  

The Board recognizes that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  Nevertheless, despite his assertions that he has bilateral hip arthritis related to service, the Veteran is not competent diagnose a disorder such as arthritis in the hips, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).

The Board has considered the Veteran's July 2004 report of weakness in the lower extremities, with examination findings of decreased range of motion, power, and reflexes in the lower extremities; however, neither the Veteran nor the VA physician indicated that these complaints or findings were specifically related to the Veteran's hips and no findings specific to the hips were rendered.  Significantly, during private treatment in November 2006, the Veteran himself denied trauma and pain in the groin or hip and examination revealed normal range of motion of the hip with no pain and, the following month, motor and sensory examination of the lower extremities was normal.

Even assuming, arguendo, that the July 2004 indications of weakness and decreased range of motion, power, and reflexes in the lower extremities did refer to the Veteran's hips, symptoms such as these, in and of themselves, do not constitute disabilities for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  

Moreover, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In this case, the Veteran filed his claim for service connection for bilateral hip arthritis in June 2007.  Complaints regarding the lower extremities dated almost three years prior to the filing of this claim do not demonstrate signs or symptoms of current disability.  
  
Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As noted above, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to some time in the past.  See Gilpin, 155 F. 3d 1353.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claim for service connection for a bilateral hip condition, claimed as arthritis, must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

Both Claims

In addition to the medical evidence, in adjudicating these claims, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claims.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for the Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009), explicitly reiterated that it rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis." Id. at 1316.  Here, however, while the Veteran may report on symptoms in regard to his claimed depression and bilateral hip condition, as noted above, the record does not contain any persuasive evidence or opinion of a medical relationship, or nexus, between the Veteran's current depression and service nor is there any competent and persuasive evidence that the Veteran has a current bilateral hip disability, to include arthritis.  

Under these circumstances, the Board finds that the claims for service connection for depression and a bilateral hip condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to service connection for depression is denied.  

Entitlement to service connection for a bilateral hip condition, claimed as arthritis, bilateral hips, is denied.  


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

As indicated above, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Service treatment records reflect complaints regarding and treatment for headaches.  In September 1971, the Veteran complained of a headache.  In July 1972, he complained of a headache which began in the cervical neck.  He also described vomiting, general malaise, and weakness.  The impression was anxiety versus viral gastroenteritis.   Later that month, the Veteran presented with complaints of a headache around 10 the night before.  He added that he had incurred a head injury when he was struck by a fist around 6 the night before.  He was referred to the emergency room for further evaluation.  In August 1973, the Veteran again complained of a headache, which he described as having a sudden onset 15 minutes earlier.  The impression was headache of unknown etiology.  On separation examination later in August 1973, clinical evaluation of the head and neurologic system was normal.  

A September 1980 private treatment record reflects that the Veteran complained of a long history of headaches which were in the bicipital and bitemporal regions and were pressure in type.  The pertinent impression was tension headaches.  

During VA treatment in June 2005, the Veteran complained of a problem with chronic headaches.  He reported that he was involved in a motor vehicle accident in 2002 and gave a history of continuous headaches.  The pertinent assessment was chronic headaches.  In July 2006, the Veteran gave a history of a headache and stated that these occurred following a motor vehicle accident in 2002.  An August 2007 VA treatment record reflects that the Veteran reiterated his history of headaches occurring after a motor vehicle accident in 2002.  

The Board recognizes that the record reflects a history of headaches following a 2002 motor vehicle accident.  Nevertheless, in light of the documented complaints of headaches during service and the current complaints regarding headaches, the Board finds that a VA examination and opinion, by an appropriate physician, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  In rendering the requested opinion, the physician should consider any pertinent post-service injuries, to include the described motor vehicle accident.  

In addition to the foregoing, the record indicates that there are outstanding private treatment records which are potentially pertinent to the claims remaining on appeal.  In this regard, a March 1998 record of private treatment reflects that the Veteran complained of a headache and neck pain.  The chiropractor noted that the Veteran was to see Dr. R.; however, records of treatment from this physician are not currently of record.  

During private treatment in July 2003, the Veteran reported that, in addition to low back pain, he was having neck pain and headaches.  He stated that he was seeing a chiropractor, Dr. S., and was then referred to a pain clinic, and was seeing Dr. L.  While records of treatment from Dr. S. have been associated with the claims file, treatment records from Dr. L. are not currently of record.  

Additionally, an October 2001 treatment record from Dr. P. reflects that the Veteran was involved in a motor vehicle accident four days earlier and was seen in the emergency room.  An October 2001 X-ray of the cervical spine following a motor vehicle accident has been associated with the claims file; however, additional records of hospital treatment following this accident are not currently of record.  

Further, in a September 2008 letter accompanying his treatment records, the Veteran's chiropractor, Dr. S., stated that the Veteran had been involved in a motor vehicle accident on October 4, 2001 and was treated at his facility for injuries to the cervical spine and was released from care as having reached maximum improvement, pre-accident status.  Dr. S. indicated that these office notes were in storage at an off-site location and were not included in the records provided.  In light of the fact that the claim is being remanded, and the assertions of headaches following his motor vehicle accident, the Board finds that the AMC/RO should ask Dr. S. to submit any records regarding his treatment of the Veteran following the October 2001 motor vehicle accident which are currently in storage.  

As regards the Veteran's claimed heart condition, the Board notes that, during VA treatment in August 2007, the Veteran reported that he had gone to the emergency room at Uniontown Hospital after becoming dizzy, short of breath, and nauseous, but, was sent to St. Clair Hospital because he had stents.  He underwent CABG at St. Clair Hospital on July 19, 2007.  The Veteran indicated that he had follow-up appointments with his cardiologist and cardiothoracic surgeon later that month.  While the report of the Veteran's July 2007 CABG at St. Clair Hospital has been associated with the claims file, no records of his July 2007 emergency room treatment at Uniontown Hospital are currently available for the Board's review.  

Further, while operative reports regarding heart surgery performed at St. Clair Hospital on July 17, 2007 and July 19, 2007 have been associated with the claims file, the operative report from the July 17, 2007 surgery reflects that the Veteran was admitted on July 16, 2007.  No treatment records from St. Clair Hospital dated in July 2007, other than the two operative reports, are currently of record.  The fact that the Veteran was admitted on July 16, 2007 indicates that additional pertinent treatment records from this facility are available.  

Additionally, no August 2007 records of follow-up treatment with the Veteran's cardiologist or cardiothoracic surgeon are currently of record.  A September 2007 VA treatment record reflects that the VA Medical Center (VAMC) received a prescription from Dr. G., the Veteran's cardiologist, for Simvastatin, indicating that the Veteran did see his cardiologist for treatment subsequent to his July 2007 CABG.  The Board notes that, in December 2007, the Veteran submitted a VA Form 21-4142 in which he reported treatment with his cardiologist, Dr. G., in August 2002.  In a July 2008 response, Dr. G.'s office responded that the Veteran was not initially seen by Dr. G. until 2005.  Accordingly, in August 2008, the RO asked the Veteran to complete a new VA Form 21-4142 if he wanted VA to obtain treatment records from Dr. G.  In September 2008, the Veteran submitted a new VA Form 21-4142 in which he reported treatment with Dr. G. in May 2005 and July 2007.  Treatment records from this physician, dated in May 2005 and July 2007 were subsequently associated with the claims file.  

The Board is aware that VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While, in his September 2008 VA Form 21-4142, the Veteran only reported treatment with Dr. G. in May 2005 and July 2007, subsequent VA treatment records indicate that more recent treatment records from this physician are available.  As the claim for service connection for a heart condition is being remanded to obtain records of the Veteran's July 2007 emergency room treatment at Uniontown Hospital and complete treatment records from St. Clair Hospital, an additional attempt should be made to obtain any outstanding treatment records from Dr. G. and/or the cardiothoracic surgeon who performed the July 2007 surgery.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the AMC/RO should attempt to obtain outstanding pertinent treatment records from each of the aforementioned providers.  

Finally, the Board further notes that the most recent VA treatment records currently associated with the claims file are dated in October 2007.  On remand, the AMC/RO should obtain all outstanding pertinent VA treatment records, to include treatment records from the Pittsburgh VAMC, dated since October 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed headaches and/or heart condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for (1) treatment records from the Pittsburgh VAMC, dated since October 2007; (2) treatment records from Dr. R., as referenced during private treatment in March 1998; (3) treatment records from Dr. L., as referenced during private treatment in July 2003; (4)emergency room records regarding the Veteran's October 2001 motor vehicle accident; (5) any treatment records from Dr. S. regarding treatment following the October 2001 motor vehicle accident which are currently in storage; (6) emergency room records regarding the Veteran's July 2007 treatment at Uniontown Hospital; (7) any additional treatment records from St. Clair Hospital regarding the Veteran's July 2007 treatment; and  (8) any treatment records from the Veteran's cardiologist and/or cardiothoracic surgeon dated since July 2007.  

2.  After all available records have been associated with the claims file or Virtual VA e-folder, the Veteran should be afforded a VA examination to determine the etiology of any current headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current headaches.  In regard to any headaches present since the Veteran's June 2007 claim for service connection, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred or aggravated as a result of active service.

In rendering the requested opinion, the examiner should consider and address the in-service complaints of headaches (discussed above).  He or she should also consider and address any post-service motor vehicle accidents, to include in 2001 and/or 2002.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo a VA examination as regards the claim for service connection for a heart condition, if warranted), the AMC/RO should readjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


